 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 446Custom Topsoil, Inc. and International Union of Op-erating Engineers, Local Union No. 17. Case 3ŒCAŒ21008 May 20, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On November 17, 1998, Administrative Law Judge Martin J. Linsky issued the attached decision.  The Charging Party Union filed exceptions and a supporting brief.  The General Counsel filed cross-exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and record in light of the exceptions and briefs and has decided to af-firm the judge™s rulings, findings,1 and conclusions, as modified below, and to adopt the recommended Order. The judge found that the Respondent did not violate Section 8(a)(3) and (1) of the Act by limiting to two the number of applicants who could apply at one time and by requiring applicants to complete a ﬁCustom Topsoilﬂ application at its office.  We agree with the judge that the Respondent did not act unlawfully with respect to the challenged application procedures, but only for the fol-lowing reasons.2 Under Wright Line, the General Counsel must first make a threshold evidentiary showing sufficient to sup-port the inference that employer animus against union activity was ﬁa motivating factorﬂ in the employer™s de-cision to take adverse action against employees who par-ticipated in the union activity.  Upon such showing, the burden shifts to the employer to demonstrate that it would have taken the same action notwithstanding the union activity.  Fluor Daniel, Inc., 304 NLRB 970 (1991). Here, we find that on this record, the Respondent es-tablished that it would have imposed or enforced these rules even in the absence of union activity.  With regard to the two-at-a-time rule, the Respondent established that it acted on the basis of a legitimate concern that its office was simply not large enough to accommodate large numbers of applicants attempting to file applications en masse.  It was certainly not large enough to handle the group of 16 union members who arrived together on June 9, 1997, to file their applications.  The General Counsel does not dispute this fact.  His main argument instead is that the Respondent engaged in disparate treatment of union members by notifying only the Union and union members about the new rule.  However, only the Union had attempted en masse applications.  Nor is there any-thing sinister about the fact that the rule is aimed only at applicants.  There is no evidence that any other visitors to the Respondent™s office, such as vendors or customers, had ever attempted to enter or would reasonably be ex-pected to enter the office in such numbers as to require regulation of their traffic.  There also is no evidence that the Respondent had limited or would limit its rule only to union member job applicants.  Finally, there is no evi-dence that allowing only two applicants into the office at one time had the effect, or would tend to have the effect, of preventing anyone from filing an application.  Absent such evidence, we find that the rule was not unlawfully designed to restrict, and in fact did not restrict, the ability of union applicants to apply for work.                                                                                                                      1 There were no exceptions to the judge™s finding that the Respon-dent violated Sec. 8(a)(3) and (1) by refusing to hire 10 of 16 union members who applied for available jobs in June 1997. The judge here,has referred to a judge™s decision in a prior proceed-ing involving the Respondent.  On November 16, 1998, the Board adopted that judge™s findings that the Respondent committed 8(a)(3) violations similar to those in the instant case.  See Custom Topsoil, 327 NLRB 121 (1998).  The Board reversed the judge, however, and dis-missed an 8(a)(1) threat allegation based on a statement made by the Respondent™s bookkeeper, Michelle Podpura, to union member job applicants.  We therefore disavow the judge™s reliance in this case on the Podpura statement as evidence of the Respondent™s animus.  This does not affect the results here, particularly in the absence of exceptions to the judge™s findings that the Respondent unlawfully refused to hire 10 union member job applicants. 2 The judge failed to apply the analysis set forth in Wright Line, 251 NLRB 1083 (1980). As for the in-office application procedures, the Gen-eral Counsel does not dispute the general legitimacy of the Respondent™s rule that applicants fill out and sign Custom Topsoil applications at its office.  Rather, the General Counsel challenges the application of such a rule in this case as a ﬁsham designed to cloak a discriminatory motiveﬂ for rejecting generic union job applications filed by a group of union members on December 11, 1997.  He relies primarily on two points: (1) the Respondent accepted the generic union forms completed off-site by the June 9 union applicant group; and (2) the Respondent interviewed certain nonunion applicants without having them fill out Custom Topsoil applications at its office until their first day of work. We find no merit in the exceptions.  As to the first point, the Respondent™s ﬁacceptanceﬂ of the Union™s ge-neric group applications on June 9 appears to have been a singular departure from its usual practice.3  Thus, as re-flected in the prior unfair labor practice proceeding, the union applicants whom the Respondent refused to hire in June and December 1996 were required to fill out com-pany applications in the office.  These events corroborate the testimony of the Respondent™s office manager, Diane Burger, that it has always been the Respondent™s general practice to require in-office completion of a Custom Topsoil application.  3 See J. O. Mory, Inc., 326 NLRB 604 (1998) (a ﬁsingle departure from normal, legitimate hiring policyﬂ did not prove disparate treatment or pretext in the application of that policy to an applicant group of union organizers). 328 NLRB No. 66  CUSTOM TOPSOIL, INC. 447The General Counsel™s second point fails as well to 
prove unlawful disparate trea
tment.  The circumstances 
of applicants interviewed before they had to complete the 
Respondent™s application form differed from those of the 
group of union member applicants who were advised on 
December 15 of the need to 
return to the Respondent™s 
office to fill out the Custom Topsoil form.  In sum, the 
evidence shows that the Respondent differentiated be-
tween ﬁstrangerﬂ applicants and familiar applicants, not 
between union and nonunion applicants.  Those appli-
cants interviewed before completing an application form 
were already known by the 
Respondent to some degree 
through past employment or employment with a subcon-

tractor of the Respondent.  
Respondent Official Michael 
Fronchowiak used the interview to reacquaint himself 
with the abilities of such applicants.  Ultimately, how-
ever, all applicants had to fill out the same Custom Top-
soil application at the Respondent™s office before begin-
ning work. 
Based on the foregoing, we conclude that the Respon-
dent has proved that it would have imposed or enforced 
its application rules even in the absence of the Union™s 
activity.  We therefore affirm the judge™s conclusion that 
the Respondent™s actions with respect to these rules did 
not violate Section 8(a)(3). 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Custom Topsoil, Inc., Cheek-
towaga and Buffalo, New York, its officers, agents, suc-
cessors and assigns, shall take the action set forth in the 
Order.  
 Doren Goldstone, Esq
., for the General Counsel.
 Jeremy Cohen, Esq. (Bond, Schoeneck & King
), of Buffalo, New York, for the Respondent. 
Michael E. Reilly, Esq. (Morri
s, Cantor, Barnes, Goodman & 
Furlong), 
of Cheektowaga, New York, for the Charging 
Party. 
DECISION STATEMENT OF THE 
CASE MARTIN J. L
INSKY, Administrative Law Judge.  The charge 
and amended charge in Case
 3ŒCAŒ21008 were filed by the 
International Union of Operating Engineers, Local Union No. 
17 (the Union) on December 8,
 1997, and February 23, 1998, 
respectively, against Custom 
Topsoil, Inc. (Respondent). 
On February 26, 1998, the National Labor Relations Board 
(the Board), by the Regional Di
rector for Region 3, issued a complaint alleging that Responden
t violated Section 8(a)(1) and 
(3) of the National Labor Relation
s Act (the Act), since June 9, 
1997, when it refused to hire 16 union applicants for employ-
ment and when on June 16 and December 11, 1997, it change 
its hiring practices and policies to restrict the receipt of job 
applications. Respondent filed an answer in which it denied that it violated 
the Act in any way. 
A hearing was held before me
 in Buffalo, New York, on Au-
gust 10 and 11, 1998.
1 On the entire record in this cas
e to include posthearing briefs 
submitted by the General Counsel, Respondent, and the Charg-

ing Party and on my observation 
of the demeanor of the wit-
nesses I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 At all material time
s, Respondent, a corporation, with an of-
fice and place of business in Buffalo, New York, has been en-

gaged in the construction industry as a site contractor. 
Respondent admits, and I find, that at all material times Re-
spondent has been engaged in commerce within the meaning of 

Section 2(2), (6), and (7) of the Act. 
II. THE LABOR ORGANIZATION INVOLVED
 Respondent admits, and I find, that the Union has been a la-
bor organization within the meani
ng of Section 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 A. Background and Overview 
This is a so-called ﬁsaltingﬂ case.  ﬁSaltingﬂ is a practice 
where union members, under the direction or at the suggestion 

of a union organizer, seek empl
oyment with nonunion employ-
ers in order to get hired and to organize the nonunion em-
ployer™s employees. 
The Respondent in this case was ta
rgeted to be salted.  This 
was not the first time.  In June 1996, Respondent was the target 
of a ﬁsaltingﬂ campaign that led to unfair labor practice charges 
being filed and the issuance of a complaint.  That complaint 
was tried before Judge Eleanor MacDonald on December 8 and 
9, 1997.  Judge MacDonald issued a decision on June 22, 1998, 
finding, inter alia
, that Respondent violated Section 8(a)(1) and 
(3) of the Act when it refused to hire seven job applicants be-

cause they were members of the 
Union.  Exceptions were filed 
and her decision (JD (NY)Œ14Œ98) is pending before the Board. 
The case before me involves a ﬁsaltingﬂ effort in June 1997. 
B.  Facts and Analysis of ﬁSaltingﬂ Case 
Chris Hollfelder is a union organizer for Operating Engi-
neers Local No. 17, the Charging Party, in this case.  His objec-
tive with respect to Respondent was to help get union members 
hired by Respondent and then 
to organize Respondent™s em-
ployees. 
On June 9, 1997, Hollfelder gathered at the union hall with 
16 union members.  The 16 union members filled out applica-
tions for employment on forms provided by the Union. 
At approximately 2 p.m. on th
e afternoon of June 9, 1997, Hollfelder and the 16 union applicants went to Respondent™s 
office in Cheektowaga, New York, a community right next to 
Buffalo, New York.  They did not have an appointment and 
Respondent did not require appointments. 
As the 16 union applicants 
for employment, a number of 
whom were wearing union hats 
and jackets, approached Re-
spondent™s office, the person in charge at Respondent™s office 
was Diane Burger, the daughter of Respondent™s president, 
Henry Fronckowiak, and the sister of Michael Fronchowiak 
                                                          
 1 Respondent™s motion to correct transcript, as modified by the 
Charging Party™s motion to correct transcript, is granted.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 448who ran Respondent™s day-to-day 
operations, called out to her 
subordinates to close and lock all the windows and doors. 
The applicants for employment were refused entry to Re-
spondent™s offices. Hollfelder knocked on the door eventually getting Diane 
Burger™s attention and told her they were there to apply for 
jobs.  Burger spoke on the phone with someone and told Holl-
felder that the job applications 
they wanted to submit could be 
slipped through the mail slot.  Hollfelder slipped the 16 ap-
plications for employment through the mail slot and he and the 
job applicants left the area.  Not only were the applicants for 
employment denied entry into 
the office but Burger did not 
even open the door.  Hollfelder was not an applicant for em-

ployment.  It is under these highly unusual circumstances that 
Respondent received the 16 job app
lications on June 9, 1997.  It 
was stipulated before me that the union applicants were not 

unruly on June 9, 1997.  The po
lice were not called.  Although 
Diane Burger conceded at trial before me that she had overre-
acted when she saw the job applicants approach the offices of 
Respondent, I do not credit her testimony that she did not know 
they were union affiliated applicants.  She knew they were 
because some wore union hats and jackets and her reaction 
manifests extraordinary union animus. 
The applications of the 16 union members, 3 of whom, Lisa 
Smoczynski, James Smolinski, and William Frye, testified 
before me reflect that they were highly qualified in the skills 
needed by Respondent to conduct its business which is the 
operation of two concrete crushing plants as well as demolition 
and site development work. 
The 16 applicants and their years of experience as reflected 
in their job applications are as follows: 
 1. Richard Benz (3 years™ experience) 
2. Steve Curtin (7-1/2 years™ experience) 
3. John J. Danahy (years of experience not listed on 
application) 4. James Erhardt (6 years™ experience) 
5. Steven A. Everett (14 years™ experience) 
6. William R. Frye (16 years™ experience) 
7. Mah Hogey (10 years™ experience) 
8. Paul Hopkins (8 years™ experience) 
9. Eric Maybee (7 years™ experience) 
10. James McGann (31 years™ experience) 
11. Ellen Preischel (years of experience not listed on 
application) 12. Michael Radetich (27 years™ experience) 
13. Nathaniel A. Raffner (4 years™ experience) 
14. Lisa Smoczynski (4 years™ experience) 
15. James A. Smolinski (35 years™ experience) 
16. Anthonio Ventresca (years
 of experience not listed 
on application)  All 16 applicants, to include the 3 who did not list on their 
applications the number of years 
of experience they had, listed 
the skills they possessed. 
All 16 applications reflected that the applicant was a volun-
tary union organizer and would work for the wages that would 
customarily be paid a worker of their experience. 
All 16 applicants noted on their applications that they would 
take any job offered. 
It is clear that Respondent wh
en it received the applications 
of the 16 applicants on June 9, 1997, knew from the applica-

tions that the applicants appeared imminently well qualified for 
employment by Respondent and th
at they were union affiliated 
and, if hired, would attempt to
 organize Respondent™s employ-
ees because each of the 16 applications contained the following 
language: 
 I am a voluntary union organizer. 
 If hired, I will perform all 
duties to the best of my ability.  I will also attempt, during 
nonwork time and in nonwork areas, to organize Operating 
Engineers into Local Union #17. 
 None of the 16 union applicants for employment were even 
called by Respondent for an interview or offered a job by Re-
spondent.  None, obviously, went to work for Respondent. 
On June 16, 1997, Respondent 
sent to the Union a letter 
which provided as follows: 
 June 16, 1997 
 International Union of Operating Engineers 
Local 17 
150 North America Dr 
West Seneca, NY 14224 
 To Whom it may concern: 
 We are in receipt of the ‚applicat
ions™ that were dropped off at 
our office last week. 
 Please be advised that they will be reviewed and considered. 
 Should you wish to send people in the future, we ask that you 
limit the number of people to a maximum of two (2) at a time.  
We are unable to accommodate any more than that, and the 
large crowd that showed up last week created a perceived 
safety issue.  We hope you will understand we must protect 
our office staff™s safety. 
 Thank you. 
 The evidence at trial reflects 
that since June 9, 1997, Re-
spondent has hired 17 persons to do work which the 16 union 
applicants appear qualified to 
do based on their applications.  
The 17 people hired by Respondent began work over a 13-
month period between June 23, 1997, and July 13, 1998, in the 
following order: 
 1. John Cuttitta   June 23, 1997 
2. John Nelson  August 5, 1997 
3. Steve Swinarski  August 18, 1997 
4. Kevin Haag  August 25, 1997 
5. Glenn Ranno  August 26, 1997 
6. Michael Webster  September 29, 1997 
7. Norman Faulkner III October 13, 1997 
8. Doris Patterson  March 3, 1998 
9. Walter Swinarski  April 28, 1998 
10. David Zielinsky  April 28, 1998 
11. Caroline Basker  May 5, 1998 
12. Robert Crawford May 13, 1998 
13. Ray Schafer, Sr  May 19, 1998 
14. Douglas Hyman May 26, 1998 
15. Richard Fronckowiak May 26, 1998 
16. Jay Pauley  July 6, 1998 
17. Lyle Emerson  July 13, 1998 
 For some time, Respondent had 
a sign posted in its office which said that applications were
 not being accepted.  The sign 
was inside Respondent™s office but could not be seen by the 
union applicants who applied for jobs on June 9, 1997.  How-
ever, Respondent™s witness, Diane 
Burger, testified that 1 week 
 CUSTOM TOPSOIL, INC. 449after the 16 union applicants applied for work on June 9, 1997, 
the sign was taken down.  In ot
her words the sign was removed 
on the same day that Respondent 
started accepting applications 
and on the same day it wrote to 
the union that the applications 
of the 16 union applicants would be ﬁreviewed and consid-
ered.ﬂ 
Respondent claims that prior to being salted in June 1996 its 
policy was to discard and throw 
away job applications if Re-
spondent had no openings.  Since being salted in June 1996, 
Respondent™s policy is to send a
pplications it doesn™t need to 
its lawyer, Jeremy Cohen, Esq.  Respondent keeps no file on 

hand of applications it receives 
and would then consider if it 
had a job opening. 
However, I find credible the te
stimony of James A. Smolin-
ski.  Smolinski was 1 of the 16 union applicants for employ-

ment on June 9, 1997.  After not hearing from Respondent for 1 
month, Smolinski called Respondent™s office.  Smolinski did 
not identify himself as a union 
member, but simply ﬁcalled, 
identified myself; who I was and the person asked me my 

reason for calling and I said that 
I think I have an application 
there on file and the person said ‚we™re not hiring, we will call 

you back™ and I never heard fromŠagain from Custom Topsoil 
and I have an answering machine.ﬂ (Tr. 50.) 
Respondent is a family business and day-to-day operations 
and hiring are done by Michael Fronchowiak, the son of Re-
spondent™s president and owner, Henry Fronchowiak. 
Michael Fronchowiak testified that when he needs to hire 
someone he will ask his other employees to recommend people 
to him and that he also consults business associates and job 
superintendents for recommendations. 
If an application is received at the office it is put in his in-
box and he reviews it when he gets a chance.  He spends most 
of his time in the field and not in
 the office.  With particular 
reference to the 16 union applicants 
of June 9, 1997, he testified 
as follows:  Q. Were you aware that union applicants had applied 
for work on or around June 9, 1997? 
A. Yes, I was. 
Q. And, had you seen the applications which they gave 
to Diane Burger on that date? 
A. Yes. 
Q. And, were those applications that youŒdid you read 
those applications? 
A. No.  
Q. Did you read any of the applications? 
A. I said I might have t
humbed through the names or 
something, that™s about all. 
Q. How long of a period did you spend reviewing ap-
plications submitted by the 16 applicants? 
A. I don™t recall. 
Q. Was a it something like you spent 30 minutes or 
you spent five minutes? 
A. No more than five minutes. 
Q. And, that™s for 
all 16 applications? 
A. Yes.ﬂ  [Tr. 242.] 
 Fronchowiak then sent the applications to his attorney.  
When asked later in his testimony if anyone™s application in the 
pile of union applications looked like they might be useful dur-
ing the 1997 construction season he
 replied, ﬁI didn™t really 
look at them.ﬂ (Tr. 243.) 
However, the June 16, 1997 letter
 to the Union advised that 
the applications ﬁwill be reviewed
 and considered.ﬂ  It is obvi-
ous by Burger™s actions on June 9, 1997, and Fronchowiak 

simply going through the motions that because of union animus 
Respondent had no intention of c
onsidering for hire or hiring 
any the union applicants.  I should also note that the claimed 

safety threat of June 9, 1997, 
is utter and complete nonsense. 
Respondent seems to think that if it sends applications to its attorney it is forbidden by law to consider those applications in 
filling openings.  As Judge MacDona
ld noted in her decision:  
 [Michael] Fronchowiak would have me accept the statement 
that because his lawyer had the original applications he him-

self had no applications pending for the Union members when 
he was hiring new employees afte
r June 13, 1996.  This posi-
tion is pure sophistry.  Of course, Respondent is deemed to 

have applications in its possession when it has turned them 
over to its attorney.  Had Fronchowiak been in good faith, he 
could have obtained the originals 
or copies of the applications 
by making one telephone call.  [JDŒ (NY)-41Œ98 at p. 8.] 
 It would seem appropriate at this juncture to discuss the 17 
people who were hired by Resp
ondent after June 9, 1997. 
Ray Schaffer Sr. worked only 1 day.  He is an elderly gen-
tleman (late 70s at the time) and was an old friend of Henry 

Fronchowiak, Respondent™s presid
ent, and was hired for old 
times™ sake. 
Lyle Emerson was a former 
employee of Respondent and 
was hired as a foreman. 
Doris Patterson was known to Respondent because she 
worked for one of Respondent™s
 subcontractors and Respondent 
was familiar with her skills and th
is was true for Kevin Haag as 
well. John Cuttitta was hired on the recommendation of his father 
Anthony Cuttitta who worked for Respondent. 
Robert Crawford was also a former employee of Respondent 
and Respondent was familiar with his skills. 
Lastly, Richard Fronckowiak was a brother to Henry 
Fronckowiak and an uncle to Michael Fronckowiak and uncle 
to Diane Burger. 
I find that the hiring of Ray 
Schaffer Sr., Lyle Emerson, 
Doris Patterson, Kevin Haag, J
ohn Cuttitta, Robert Crawford, 
and Richard Fronckowiak is not evidence of unlawful discrimi-
natory hiring by Respondent because these hiring selections 
were made on a basis other than union or no union affiliation. 
However that leaves 10 jobs that were filled by new hires 
where the union applicants were refused hire, in my opinion, 
because of their union affiliation. 
The 16 union applicants were 
well qualified and experienced 
as reflected in their applications, which are in evidence whereas 
many of those actually hired by
 Respondent are decidedly less 
qualified, e.g., Steve Swinarski had what Michael Fronchowiak referred to as ﬁminimalﬂ experience (Tr. 258) and I believe 
Fronckowiak is correct because Swinarski listed his work ex-
perience as one of detailing cars.  Norman Faulkner III had no 
experience in construction, an
d David Zielinski™s experience 
was in cleaning floors. 
Respondent, in its defense, claims that it did offer employ-
ment to Joel Nuwer in March 1998 and that Nuwer was a union 
member but Nuwer turned down the job.  There is no evidence 
to support Michael Fronchowiak™s statement that he offered 
Nuwer a job, e.g., no application for Nuwer and Nuwer did not 
testify.  But even if Nuwer was offered a job, it does not neces-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 450sarily follow that Respondent di
d not discriminate against the 
16 union applicants who filed a
pplications on June 9, 1997, because Nuwer, unlike the 16 union applicants, never identified 
himself as a voluntary union organizer. 
The Board has held the elements of a discriminatory refusal-
to-hire case include the employment application by each al-
leged discriminatee, the refusal 
to hire each, or showing that 
each was or might be expected to be a union supporter or sym-
pathizer, and further showings that the employer knew or sus-
pected such sympathy or support,
 maintained an animus against 
it, and refused to hire the applicant because of such animus. 
Considering all the evidence above recited and taking into 
consideration the Board™s landmark decision in 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982), and Board decisions in other 
so called ﬁsaltingﬂ cases, e.g., 
M. J. Mechanical Services, 324 
NLRB 812 (1997); 
Walz Masonry, 
323 NLRB 1258 (1997); 
and Fluor Daniel, Inc., 304 NLRB 970 (1991), I find that Re-
spondent violated Section 8(a)(1
) and (3) of the Act when it failed and refused to hire the 
union applicants who filed appli-
cations with Respondent on June 9, 1997. 
Needless to say if Judge MacDonalds™ decision is affirmed 
by the Board and her findings of union animus left undisturbed, 
this is further evidence to support my finding of an 8(a)(1) and 
(3) violation.  In particular
, Judge MacDonald found that Re-
spondent™s agent, bookkeeper Michelle Podpora, on June 13, 
1996, told union applicants that Respondent was ﬁnonunionﬂ 
and that applicants™ union membership would affect their 
chances of being hired.  Podpora™s statements were captured on 

tape and Judge MacDonald disc
redited Podpora™s denial that 
she said union membership would affect the chance of being 

hired.  Podpora testified before
 Judge MacDonald in December 
1997 some 6 months 
after the June 1997 salting effort which is 
the subject matter of this case. 
C. Change in Hiring Practices
 in June and December 1997 
In its June 16, 1997 letter to the Union, Respondent wrote, 
ﬁ[S]hould you wish to send people in the future, we ask that 
you limit the number of people to a maximum of two (2) at a 
time.ﬂ  Judge MacDonald found 
in her case that the reception 
area at Respondent™s office had 
a table that could accommodate 
three people.  Even one of the General Counsel™s witnesses in 
the case before me, Lisa Smoczy
nski, testified that the office 
was small. 
I do not find that the imposition of this rule of ﬁtwo appli-
cants at a timeﬂ was unlawful even if promulgated with anti-
union motivation because it is a reasonable rule considering 
how small the reception area is and the rule does not limit the 
number of applicants who can a
pply at one time but only that 
no more than two at a time can be in the office.  This is how the 

rule was understood by the Union and understood and enforced 
by Respondent.  In December 1997 union applicants for em-
ployment entered Respondent™s office two at a time to apply 
and more than two a day could and did apply. 
In December 1997 on one of the days that Judge MacDonald 
was hearing her case involving 
Respondent, union affiliated 
applicants for employment went to Respondent™s office to ap-

ply for a job.  Thereafter, Res
pondent in a letter dated Decem-ber 15, 1997, to the union applicants advised that applicants for employment must ﬁpersonally comp
lete a Custom Topsoil, Inc. 
application at our officeﬂ a
nd that Respondent™s ﬁoffice is 
available for that purpose from 9:00 am to 12:00 noon and from 
1:00 p.m. to 3:30 p.m., Monday through Friday.ﬂ 
It is alleged that requiring applicants to complete one of Re-
spondent™s application at Responde
nt™s office was a new rule 
unlawfully designed to make it more difficult for union affili-
ated applicants for employment 
to apply for work with Respon-
dent. Respondent claims that this was not a new rule but was al-
ways their rule which may or may not have always been en-
forced.  Further, Respondent has the rule so that it will know if the applicant can read and write and that the signature on the 
application form is actually that 
of the applicant.  In addition, 
Respondent claims its application form asks for pertinent in-
formation that may not be on a re
sume or generic application, 
e.g., that the applicant is 18 years of age or older, the appli-

cant™s social security number,
 educational background, and 
references. 
Even if the enforcement of this old rule or implementation of 
a new rule was motivated by union animus, I do not find it 
unlawful because Respondent™s office is conveniently located 
near Buffalo and not in a remote area and my own experience 
with Board cases discloses that
 many employers have require-
ments that applications be filled out in person on the em-

ployer™s application form.  Thes
e rules make sense and in the context of this case are not unreasonable and, therefore, not 

unlawful. REMEDY Between June 9, 1997, and the hearing before me in August 
1998, Respondent hired 17 people 
into positions for which the 16 union applicants appear immine
ntly well qualified.  Seven 
of the 17 people hired were hired for reasons that had nothing 
to do with the union pro or con.  Ten positions, therefore, were 
available to be filled by the 16 union applicants.  I will leave to 
the compliance stage of this proceeding the determination as to 
which of the 16 union applicants is offered 1 of the 10 jobs. 
Backpay, of course, should be paid and Respondent ordered 
to post a notice and cease and de
sist from its unlawful behavior. 
CONCLUSIONS OF 
LAW 1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(6) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent violated Sectio
n 8(a)(1) and (3) of the Act 
when it failed to hire 10 of 16 union applicants for employ-
ment. 
4. This unfair labor 
practice is an unfair labor practice having 
an effect on commerce within the meaning of Section 2(6) and 
(7) of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The Respondent, Custom Topsoil, Inc., Buffalo and Cheek-towaga, New York, its officers, agents, successors, and assigns, 
shall                                                           
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 CUSTOM TOPSOIL, INC. 4511. Cease and desist from 
(a) Failing and refusing to hire
 applicants for employment 
because they are members of a union. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 10 of 
the 16 discriminatees the jobs which they were denied or, if 
those jobs no longer exist, to su
bstantially equivalent positions 
at new jobsites, if necessary, a
nd make them whole for any loss 
of earnings and other benefits suffered as a result of the dis-
crimination against them.  Backpay to be computed on a quar-
terly basis as prescribed in 
F. W. Woolworth Co.,
 90 NLRB 289 
(1950), with interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
(b) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (c) Within 14 days after service by the Region, post at its fa-
cilities in Buffalo and Cheektowaga, New York, and all other 
places where notices customarily are posted, copies of the at-
tached notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 3, after 
being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to employees are customarily 

posted.  Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced or covered by 
any other material.  In the event that the Respondent has gone 
out of business or closed the fa
cility involved in these proceed-

ings, the Respondent shall duplic
ate and mail, at its own ex-                                                          
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
pense, a copy of the notice to all current employees and former 
employees employed by the Res
pondent at any time since June 
9, 1997. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT 
fail and refuse to hire applicants for employ-
ment because they are members of a union. 
WE WILL NOT 
in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL 
within 14 days from the date of this Order, offer 
immediate employment to 10 of 
the 16 following applicants for 
employment, i.e., Rich
ard Benz, Steve Curtin, John T. Danahy, 
James Erhardt, Steven A. Everett, William R. Frye, Mah Ho-
gey, Paul Hopkins, Eric Ma
ybee, James McGann, Elle 
Preischel, Michael Radetich, Nathaniel Raffner, Lisa Smoczyn-
ski, James A. Smolinski,
 and Antonio Ventresca 
WE WILL 
make 
them whole for any loss of earnings and other benefits resulting 
from our discrimination, less any net interim earnings, plus 
interest. 
CUSTOM 
TOPSOIL, INC.  